State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: April 21, 2016                     107021
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

BILLY JOE PAGE,
                    Appellant.
________________________________


Calendar Date:    February 23, 2016

Before:   Peters, P.J., Egan Jr., Rose and Devine, JJ.
                            __________


     Kelly L. Egan, Rensselaer, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Jaime A.
Douthat of counsel), for respondent.

                              __________


      Appeal from a judgment of the Supreme Court (Lawliss, J.),
entered December 9, 2013 in Clinton County, convicting defendant
upon his plea of guilty of the crime of predatory sexual assault
against a child.

      Defendant was charged in a 10-count indictment with various
crimes as a result of his inappropriate sexual contact with the
eight-year-old victim. In satisfaction thereof, he pleaded
guilty to predatory sexual assault against a child and waived his
right to appeal both orally and in writing. In accordance with
the plea agreement, he was sentenced to 20 years to life in
prison and was ordered to pay the mandatory surcharge and other
fees, as well as restitution. Defendant now appeals.

      Contrary to defendant's initial contention, his waiver of
the right to appeal was valid. Supreme Court explained the right
to appeal to defendant, who acknowledged understanding that he
                              -2-                  107021

would be expected to waive it. Defendant was then provided with
a detailed written waiver advising him that he had the right to
appeal from the conviction and sentence "result[ing] from this
plea," but was expected to give it up as a component of the plea
agreement and confirmed that he was doing so after discussing the
matter with defense counsel. Defendant executed that written
waiver after assuring Supreme Court on the record that he had
reviewed it "word for word" with defense counsel, fully
understood it and had no questions about it. The record,
therefore, confirms that defendant knowingly, intelligently and
voluntarily waived his right to appeal (see People v Ramos, 7
NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 257 [2006];
People v Griffin, 134 AD3d 1228, 1229 [2015]).

      Defendant's challenge to the severity of his sentence is
precluded by his valid appeal waiver (see People v Lopez, 6 NY3d
at 256; People v Griffin, 134 AD3d at 1231). His remaining
argument, that Supreme Court erred in failing to defer payment of
the mandatory surcharge and fees, is unpreserved due to his
failure to request that relief before Supreme Court (see People v
Jackson, 129 AD3d 1342, 1342 [2015]; People v Abdus-Samad, 274
AD2d 666, 666-667 [2000], lv denied 95 NY2d 862 [2000]).

     Peters, P.J., Egan Jr., Rose and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court